Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 15 (see also lines 20-21 of claim 7), the language “the first and second elastic waste-bands” appears which lacks proper antecedent basis as no first and second “waste”-bands have been recited. It is suggested that “waste-bands” be changed to --waist-bands--.
In claims 12, 14 and 15, the applicant uses the language “waste-bands” which should be changed to --waistbands--to correct the clear error.
	In claim 15, applicant recites “the welding pattern is continuous and uniform along the entire surface of the first and second elastic waste-bands”. While the welding pattern included both gathering and anchoring welds in different regions or zones of the waistband, the pattern of the welds was not “continuous and uniform” in that there were different regions with different welds therein. As best can be described the welds are disposed over the entirety of the waistband and are in a pattern but the exact scope of the language “continuous and uniform” is not deemed to be clear and concise as to the pattern and for purposes of consideration, the claim is deemed to only mean that there are welds over the entire surface of the waistbands therein as depicted in Figure 2 of the application for instance. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7, 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al in view of Kaneda (US 2009/0326504).
	Kobayashi et al taught a process for making a disposable absorbent article which included the steps of forming a first and second continuous elastic band which are movable parallel to each other in a machine direction, fixing a plurality of absorbent panels between the first and second continuous elastic bands arranged in a direction transversely to the machine direction and spaced apart in the machine direction wherein each of the continuous elastic bands is formed by continuously feeding a plurality of tensioned elastic threads In the machine direction, continuously feeding a plurality of non-elastic webs arranged on opposite sides of the plurality of elastic threads, and welding the pair of non-elastic webs to each other in a welding patterns which comprises a plurality of containing and guiding welds which comprise pairs of welds arranged on opposite sides of a respective elastic thread having respective proximal surfaces facing the respective elastic thread spaced apart a distance equal to or greater than the diameter of the non-tensioned elastic thread. Applicant is referred to Figures 5 and 9 therein as well as the description of the same. Applicant is additionally advised that the reference taught that one would have secured the elastic between the webs of non-elastic material with adhesive by applying adhesive to either or both of webs 122, 123 to provide the adhesive 27 and 28 in the waistband assembly, see paragraph [0101]. These adhesive regions are disposed at the edge of the waistband as well as adjacent to the absorbent core. Additionally, the reference taught that the elastics 24 were not bonded to the bonds 26 arranged on either side of the elastic and the elastic was free to move between the containing bonds 26 therein, see paragraphs [00741-[0076] for instance. The reference therefore clearly taught that the elastics would have been captured and guided in the channels provided by the spot bonds therein (containing and guide welds}. The bonds formed in Kobayashi extend over the entire surface of the elastic waistband and in a uniform pattern over the same and are formed via heat sealing. The two waistband components 102A and 1026 are formed from the elastic thread 24 and the webs 122 and 123. An absorbent panel 3 was disposed between the spaced waistband components and secured to the same. Following the assembly of the absorbent panel to the waistband components, the waistband components are folded together and side seals 4 are provided. in the processing in Kobayashi, the elastics 24 were secured in place with adhesive regions 27 and 28 to retain the elastics 24 in the bands in their position within the containing and guiding welds, see paragraphs [0075 |-[0078], for instance. The reference to Kobayashi therefore clearly taught the anchoring of the elastics (with the use of an adhesive bond in bonding regions which were disposed at the edges of the waistband as well as adjacent the absorbent core) along the length of the elastics as well as the inclusion of containing and guide welds along the length of the elastic, however the anchoring of the elastics was with an anchoring adhesive and not with a pair of anchor welds as claimed.
	Kaneda taught that it was known at the time the invention was made
to utilize anchoring welds to retain elastic strands in place in the manufacture of a disposable absorbent article wherein the reference expressly stated that such anchoring welds on opposite sides of the stretched elastic which were spaced a distance less than the diameter of the unstretched elastic eliminated the need for adhesive in the operation and allowed for the formation of an air permeable laminate which was also desirable in the absorbent article. The applicant is more specifically referred to paragraphs [0190]-[0194]. Note that the reference expressly stated that the welds formed therein was preferably performed via ultrasonic welding (but that thermal welding was suitable as well). In this regard it should be readily understood that Figure 18 clearly discloses an arrangement where the welds are provided on either side of the elastic with a spacing which is greater than the diameter of the elastic when in a stretched conduction but less than the diameter of the elastic when allowed to go to a relaxed condition whereby the elongated resilient and elastic members EL can be firmly fixed without use of an adhesive and the elastics are retained by a friction force with the sheets ST, ST which retain the elastics in their position. By removing the load on the elastics afterward, the elastics are increased in diameter and a pressing force is applied to the elastic members so as to be sandwiched in the sheets ST, ST at the welded portions on both sides of the elastic. By eliminating the adhesive one also improved the air permeability and softness of the finished assembly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include both guiding welds as well as anchor welds for an elastic strand along the length of the strand where the anchor welds would have been used in place of adhesive to allow for a softer feel as well as air permeability and reduction in cost by elimination of the adhesive} as suggested by Kaneda wherein the anchor welding was performed in place of the adhesive bonding in Kobayashi wherein adhesive was used to secure the elastics at the ends which were retained and guided by guiding welds along the length of the elastics as taught therein. As noted above, there are regions in the waistband in Kobayashi et al (adhesive regions 27 at the edges of the waistband, and adhesive regions 28 disposed where the waistband is adjacent the absorbent core) where the elastics are anchored and as depicted by Kaneda, the anchoring without adhesive of the elastics requires multiple pairs of welds as described therein. There certainly would have been multiple pairs of anchor welds in the anchor region of the absorbent article, Additionally, because multiple elastics are anchored, the clearly is multiple anchor weld pairs in the anchor regions in Kobayashi et al as modified by Kaneda. As described by Kobayashi et al there is clearly areas of the waistband that incorporated multiple pairs of guide welds therein. 	
	With respect to claim 9 note that the ends of the waistbands are welded together and thus the elastics therein have their ends welded together, see Kobayashi et al at weld 4. With respect to claim 11, while the reference to Kobayashi et al provided for welds which were heat welds, the applicant is advised that the claims are directed to an article of manufacture and there is no evidence that an ultrasonic weld would result in a materially different end product. Lastly recognize that the reference to Kaneda taught that one would prefer to employ ultrasonic welds to heat welds when making the welds therein. Regarding claim 12 the anchoring of the elastic in Kobayashi et al was performed in regions 27 which are at the end areas of the elastic bands. Regarding claim 13, the anchor of the elastics at 28 in Kobayashi was clearly adjacent the absorbent panel. regarding claim 14, see the discussion of claims 12 and 13 above. Regarding claim 15, comparing Figure 2 with anchor regions 40 and guide regions 42 with Figure 12 or 13 of Kobayashi et al and it is quite evident that the anchor regions 27 and 28 in Kobayashi are in the same areas as that of this application and that there would be spot welding present all throughout the waistband in a continuous and uniform pattern (inasmuch as applicant’s pattern is continuous and uniform therein). 
Allowable Subject Matter
Claim10 is allowed.
	None of the prior art of record taught or suggested attachment of leg elastics which included alternating guide and anchor welds as claimed.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 8 is allowable for the same reasons claim 10 was indicated allowable previously (see above).
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.
	Applicant argues that the references fail to teach the arrangement of the different zones of anchor welds and guide welds as claimed, however as addressed above the combination clearly taught a plurality of pairs of welds in regions of the waistband where the welds were present (in other words, the areas where the adhesive was provided in Kobayashi et al at 27 and 28 incorporated a plurality of anchor weld pairs (noting that Kaneda expressed the use of a plurality of weld pairs as an alternative to adhesive to secure the elastics frictionally in place), while the remainder of the waistband in Kobayashi et al was provided with guide weld pairs throughout the waistband. A comparison of the zones for the anchor welds and guide welds disclosed in this application and the zones identified in Kobayashi et al for anchoring with adhesive and guide welds essentially suggested an identical arrangement for securing the adhesive and guiding the adhesive in the waistband. Applicant’s arguments have not been found to be persuasive.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746